     Case 3:20-cv-01042-MMA-MSB Document 30 Filed 06/11/21 PageID.658 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    DONALD R. LEWIS,                                 Case No.: 20cv1042-MMA (MSB)
12                                   Petitioner,
                                                       ORDER REQUIRING ANSWER TO
13    v.                                               PETITION (28 U.S.C. § 2254)
14    PICKET, Warden, et al.
15                                Respondents.
16
17          On June 10, 2021, the Honorable Michael M. Anello issued an Order Adopting this
18    Court’s Report and Recommendation, by denying Respondents’ Motion to Dismiss
19    without prejudice, and requiring Respondents to file an answer.       (ECF No. 29.)
20    Accordingly, IT IS ORDERED that:
21          1.    Respondent must file and serve an answer to the Petition, and a memorandum
22    of points and authorities in support of such answer, pursuant to Rule 5 of the Rules
23    Governing § 2254 Cases no later than July 16, 2021. At the time the answer is filed,
24    Respondent must lodge with the Court all records bearing on the merits of Petitioner’s
25    claims. The lodgments must be accompanied by a notice of lodgment which must be
26    captioned “Notice of Lodgment in 28 U.S.C. § 2254 Habeas Corpus Case — To Be Sent
27    to Clerk’s Office.” Respondent must not combine separate pleadings, orders or other
28    items into a combined lodgment entry. Each item must be numbered separately and

                                                   1
                                                                           20cv1042-MMA (MSB)
     Case 3:20-cv-01042-MMA-MSB Document 30 Filed 06/11/21 PageID.659 Page 2 of 2



 1    sequentially.
 2          2.        Petitioner may file a traverse to matters raised in the answer no later than
 3    August 16, 2021. Any traverse by Petitioner (a) must state whether Petitioner admits or
 4    denies each allegation of fact contained in the answer; (b) must be limited to facts or
 5    arguments responsive to matters raised in the answer; and (c) must not raise new grounds
 6    for relief that were not asserted in the Petition. Grounds for relief withheld until the
 7    traverse will not be considered. No traverse can exceed ten (10) pages in length absent
 8    advance leave of Court for good cause shown.
 9          3.        A request by a party for an extension of time within which to file any of the
10    pleadings required by this Order must be made at least seven (7) days in advance of the
11    due date of the pleading, and the Court will grant such a request only upon a showing of
12    good cause. Any such request must be accompanied by a declaration under penalty of
13    perjury explaining why an extension of time is necessary.
14          4.        Unless otherwise ordered by the Court, this case will be deemed submitted on
15    the day following the date Petitioner’s opposition to a motion to dismiss and/or his traverse
16    is due.
17          5.        Every document delivered to the Court must include a certificate of service
18    attesting that a copy of such document was served on opposing counsel (or on the opposing
19    party, if such party is not represented by counsel). Any document delivered to the Court
20    without a certificate of service will be returned to the submitting party and will be
21    disregarded by the Court.
22          6.        Petitioner must immediately notify the Court and counsel for Respondent of
23    any change of Petitioner’s address. If Petitioner fails to keep the Court informed of where
24    Petitioner may be contacted, this action will be subject to dismissal for failure to prosecute.
25          IT IS SO ORDERED.
26    Dated: June 11, 2021
27
28

                                                     2
                                                                                  20cv1042-MMA (MSB)
